285 S.W.3d 833 (2009)
STATE of Missouri, Respondent,
v.
Michael Thomas WEATHERS, Appellant.
No. ED 91792.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Margaret M. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael Weathers appeals from the trial court's judgment entered upon a jury verdict convicting him of second-degree statutory rape, Section 566.034 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).